 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
DAHIANNA TORRES, ef al., ) CASENO. 1:19 CV 1501
)
Plaintiffs, )
)
V. ) JUDGE DONALD C. NUGENT
)
DINO PALMERI SALONS, INC., +, ) MEMORANDUM OPINION
) AND ORDER
Defendants. )

This matter is before the Court on the Named Plaintiffs’ Motion for Conditional
Certification, Expedited Opt-In Discovery, and Court-Supervised Notice to Potential Opt-In
Plaintiffs. (ECF #6). Defendants filed a partial opposition to the motion, and Plaintiffs filed a
Reply. (ECF #18, 23). For the reasons that follow, Plaintiff's Motion is GRANTED with

conditions.

I. PROCEDURAL AND FACTUAL BACKGROUND
The Named Plaintiffs, Dahianna Torres, Chelsea Amata, and Katie Kauble, brought this

action on behalf of themselves and “all others similarly situated,” claiming that Defendants, Dino

 
 

Palmieri and Dino Palmieri Salons Inc., (“Dino Palmieri”) had policies and practices in place
which resulted in violations of the Fair Labor Standards Act (“FLSA”). Specifically, Plaintiffs
claim that Dino Palmieri did not pay its hourly, non-exempt employees wages for time spent
attending mandatory training classes, and that this violated minimum wage and overtime pay
requirements under the Act. In addition, Plaintiffs claim that Dino Palmieri took deductions
from employee pay when they did not sell a minimum amount of product, and that these
deductions effectively lowered Plaintiffs pay below the minimum wage required under the FLSA.
The currently pending motion seeks to conditionally certify this action as a collective action for
both of these claims, and asks the Court to impose approved procedures for notifying all putative

plaintiffs of their right to opt-in to this collective action.

II. DISCUSSION

A. Standard of Review

The Fair Labor Standards Act (“FLSA”) seeks to provide “specific minimum protections
to individual workers” and to ensure that each covered worker receives a “fair day’s pay for a fair
day’s work. Barrentine v. Arkansas-Best Freight Sys. Inc., 450 U.S. 728, 739 (1981). The Act
allows one or more employees to bring an enforcement action on their own behalf and as a
representative for other stmilarly situated employees. 29 U.S.C. §216(b). Many courts within
and without the Sixth Circuit have adopted a two-stage process for determining whether an
FLSA action should proceed as a collective action. See, e.g., Comer v. Wal-Mart Stores, Inc.,

454 F.3d 544, 547 (6" Cir. 2006). In this process, the Court determines based on the complaint

-2-

 
 

and some modest factual allegations, whether there is a colorable basis for their claim that the
putative class is “similarly situated” with regard to plausibly alleged claims. If so, the Court
generally permits opt-in notification and additional discovery. The parties agree that this
standard is “fairly lenient’ and typically results is conditional certification of the class for
purposes of notification. At this stage, the existence of significant individualized issues does not
preclude conditional certification. See, White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 367
(E.D. Tenn. 2006).

In any case, the statutory standard for bringing a collective action under the FLSA is that
the opt-in plaintiffs must be “similarly situated,” and it should not generally rely on any
assessment of the merits of the case. See, O’Brien v. Ed Donnelly Enter., Inc., 575 F.3d 567, 585
(6" Cir. 2009); Creely v. HCR ManorCore, Inc., 789 F.Supp.2d 819 (2011) at 826. This does not
mean they must be identical, but the plaintiff has the burden of showing that the putative class is
similarly situated with regard to the claims asserted.

Both parties agree that this case should be conditionally certified as a collective action.
They have minor disagreements, however, on how the class(es) should be defined. The scope of
a conditional class is within the Court’s sound discretion. [n re City of Memphis, 293 F.3d 345,
351 (6" cir. 2002). Trial courts, therefore, may narrow the scope of proposed classes that have
been too broadly defined by the representative Plaintiffs. See, e.g., Gomez v. ERMC Property
Memt., Co., LEC, 2014 WL 1513945, at *2 (N.D. Ohio Apr. 16, 2004); Engel v. Burlington Coat
Fact. Direct Corp., 2013 WL 2417979, at *4 (S.D. Ohio June 3, 2013).

The Court finds that the following class definitions appropriately address the Plaintiffs’

claims, at this conditional stage of certification, while taking into account the legal limitations of

-3-

 
 

such claims’:

Class One: All former and current stylists (including trainees and cosmetologists)
employed by Dino Palmieri Salons, Inc., who attended training classes anytime from [three years,
four months and nine days from the date of this order]? through the present, but were not paid at
least minimum wage for any workweek’ during which those classes occurred.

Class Two: All former and current stylists (including trainees and cosmetologists)
employed by Dino Palmieri Salons, Inc. from [three years, four months and nine days from the
date of this order] through present, who had money deducted from their pay for fees (including
“training fees”) or for charge backs related to the amount of product they sold, which
individually or in combination caused their pay to drop below minimum wage for any workweek.

Within a week of this Order, Defendants shall provide the Representative Plaintiffs with

 

1

While the following definitions do not include all of the limitations sought by
Defendants, the Court finds that many of the requested limitations are better addressed as
potential defenses at a later stage in the litigation.

2

The statute of limitations for these claims is three years. 29 U.S.C. §255(a). The
parties, however, entered into a tolling agreement from February 18, 2019 through June
27, 2019 which extends the class period by four months and nine days. Plaintiffs
argument that the Complaint includes common law claims with a longer statute of
limitations is not relevant to the determination of this motion which seeks conditional
certification for a collective action under the FLSA. State law class issues will not be
incorporated into the FLSA collective action certification and notice.

3

Courts calculate minimum wage on a workweek basis, not on an hour-by-hour or day-by-
day basis under the FLSA. See, generally, In re Amazon.com, Inc. Fulfillment Center
FLSA and Wage and Hour Litigation, 905 F.3d 387, 406 (6" Cir. 2018); see also, U.S.
Dept. Of Labor y. Cole Ent., Inc., 62 F.3d 775, 780 (6" Cir. 1995); McDowell v.
Purolator Courier Corp., 1982 U.S. Dist. LEXIS 14072 (E.D. Ky January 29, 1982);
United States v. Klinghoffer Brothers Realty Corp., 285 F.2d 487 (2d Cir. 1960).

-4.

 
 

discovery containing the identity, contact information (including last known home address with
zip code and last known email address), and pertinent employment dates of all former and
current employees who could potentially meet the above defined criteria for inclusion in this
collective action. Defendants shall further identify which class(es) each identified individual
may fit into. Identification information shall not be withheld from Plaintiffs on the basis of any
employee’s alleged agreement to arbitrate, or the inclusion of any alleged bonus or deferred
payments in the employee’s wage calculations.

C. Notification

Plaintiffs have requested that this Court impose procedures for opt-in notification, but
have not provided a proposed notice. Defendants have provided a proposed notice incorporating
their class definitions and desired terms. Aside from once again challenging the Defendants’
proposed class definitions, Plaintiffs did not make any specific objections to the Defendants’
proposed notice form. Based upon the Defendants’ proposal, the arguments of the parties, and
the Court’s review of the law, the Court hereby finds that the notices proposed by the Defendant
shall be altered as follows.

Class One:

NOTICE TO POTENTIAL PLAINTIFFS
OF RIGHT TO CLAIM UNPAID WAGES
TO: All former and current stylists (including trainees and cosmetologists)
employed by Dino Palmieri Salons, Inc., who attended training classes
anytime from /three years, four months and nine days from the date of this
order] through the present, but were not paid at least minimum wage for any

workweek during which those classes occurred.

 
 

RE: Your right to join a lawsuit seeking to recover unpaid minimum wage

compensation, interest, and additional penalty damages.

1. PURPOSE OF THIS NOTICE

The purpose of this Notice is to inform you of your right to participate in a lawsuit, seeking
unpaid wages, from Dino Palmieri Salons, Inc. The lawsuit raises claims under the Fair Labor

Standards Act (“FLSA”) for unpaid wages.

2. DESCRIPTION OF THE ACTION

On June 27, 2019, an action was filed against Defendants Dino Palmieri Salons, Inc. and Dino
Palmieri in the Court of Common Pleas for Cuyahoga County, Ohio. The action is now pending
in the United States District Court for the Northern District of Ohio, as Case No.
1:19-cv-01501.The action was filed on behalf of the named Plaintiffs Dahianna Torres, Dena
Marinelli, Chelsea Amata, Katie Kauble and all other similarly-situated individuals.

Plaintiffs were previously employed by Defendants as stylists. The action alleges that Defendants
violated the FLSA by not properly paying its former and current stylists, or similarly situated
employees, proper minimum wage for all of the workweeks they worked. Plaintiffs allege that
they and all other similarly-situated individuals are entitled, under the FLSA, to recover from

Defendants: (a) unpaid minimum wages; (b) liquidated damages; and © attorneys’ fees and costs.

Defendants deny the charges and believe they have properly paid their employees.

The Court has signed an agreed conditional certification of this class. The Court has not finally
determined, however, whether Plaintiffs or Defendants are correct. Your right to participate in
the case has been determined, but there has not been any determination of anyone’s right to

actually recover wages.

 
 

3. YOUR RIGHT TO PARTICIPATE IN THIS ACTION

Plaintiffs seek unpaid wages not only for themselves but also for other persons with whom they
are similarly situated. Plaintiffs allege those individuals consist of:

All former and current stylists Gncluding trainees and cosmetologists) employed by Dino
Palmieri Salons, Inc., who attended training classes anytime from /three years, four months and
nine days from the date of this order] through the present, but were not paid at least minimum

wage for any workweek during which those classes occurred.

If you fit this definition, you have the right to choose to become a plaintiff in this action.

4. HOW TO PARTICIPATE IN THIS ACTION

To join this collective action, you must sign and return the enclosed “Consent Form.” If
you choose to join this action, you must return the Consent Form by: (a) mailing it to
Plaintiffs’ counsel at 101 West Prospect Avenue, Suite 1400, Cleveland, Ohio 44115; (b)

faxing the form to Plaintiffs’ counsel at 216.687.1841; or © scanning the form and emailing

it to Plaintiffs’ counsel at blee@reminger.com.

The signed Consent Form must be postmarked, faxed or emailed by /90 days from the date

the original notice is mailed], 2020.

If you wish to join this collective action, please return the Consent Form as soon as
possible because the time period for which you can seek payment for your unpaid minimum
wages will depend on when this form is filed with the Court. If you lose or misplace the enclosed
Consent Form, or if you have any questions about how to fill-out the Consent Form, you
may contact Plaintiffs’ counsel listed in paragraph 8 of this Notice. If you have any questions
about whether to join this collective action, you may contact Plaintiffs’ counsel (listed in

paragraph 8). Communications with Plaintiffs’ counsel are free and confidential.

-7-

 
 

5. NO RETALIATION PERMITTED

The law prohibits Defendants, or any of their agents or employees, from discharging you,
or in any manner, harassing, discriminating or retaliating against you if you decide to take

part in this action.

6. EFFECT OF JOINING THIS ACTION

If you choose to join this action, you will be bound by the judgment, whether it is favorable or
unfavorable. You will also be bound by, and will share in, any settlement that maybe reached on

behalf of the class.

The named Plaintiffs in this matter have entered into a contingency fee agreement with Plaintiffs’
counsel, which means that if there is no recovery, there will be no attorneys’ fees or
costs chargeable to you. If there is a recovery of wages, liquidated damages, and/or attorneys’
fees and costs, the contingency fee percentage willbe _% [to be filled-in by Plaintiffs’ counsel|
of the total recovery. Costs expended by Plaintiffs’ counsel on your behalf will be deducted from
the remaining recovery. If Defendants agree to, or are ordered to pay, any amount of attorneys’
fees and costs that equals or exceeds the amount owed under the forgoing contingency
fee percentage, Plaintiffs’ will accept the amount to which Defendants agree or are ordered to pay
and will forego any additional fees under the contingency agreement. In such case, your total

recovery will not be reduced for attorneys fees and costs.

7, EFFECT OF NOT JOINING THIS ACTION

If you choose not to join this action, you will not be affected by any judgment or
settlement rendered in this case, whether favorable or unfavorable to the class. You will not be
entitled to share any amounts recovered by the class. You will be free to file your own lawsuit, or

to not file any lawsuit at all; however, the filing of this action does not stop the running of the

-8-

 
 

statute of limitations. If you chose not to join this action, the statute of limitations will continue

to run against your claims until you file your own lawsuit.

8. YOUR LEGAL REPRESENTATION IF YOU JOIN

If you participate in this action, you will be represented by the following attorneys from the law

firm REMINGER CO., L.P.A.:

 

 

/s Marianne Barsoum Stockett s/ Patrick Kasson

Marianne Barsoum Stockett (0071567) Patrick Kasson (0055570)

Brian C. Lee (0081675) Reminger Co., LPA

Reminger Co., LPA 200 South Civic Center #800

101 West Prospect Ave., Suite 1400 Columbus, OH 43215

Cleveland, OH 44115 P: (614) 228-1311/ F: (614) 232-2412
P: (216) 687-1311/ F: (216) 687-1841 pkasson@reminger.com
mstockett(@reminger.com Counsel for Plaintiffs
blee@reminger.com

Counsel for Plaintiffs

9. DEFENDANTS ARE REPRESENTED BY:

Barry Y. Freeman (#0062040)

BUCKINGHAM DOOLITTLE &BURROUGHS LLC
1375 E. 9thStreet, Suite 1700Cleveland, OH 44114
Telephone: (216) 736.4223

Facsimile: (216) 615.3023

bfreeman@bdblaw.com

Counsel for Defendants

 

10. FURTHER INFORMATION
Further information about this Notice or the action may be obtained from Plaintiffs’ counsel at

216.687.1311 or 614.228.1311. The call to Plaintiffs’ counsel is free and confidential.

Class Two:

 
 

NOTICE TO POTENTIAL PLAINTIFFS
OF RIGHT TO CLAIM UNPAID WAGES

TO: All former and current stylists (including trainees and cosmetologists)
employed by Dino Palmieri Salons, Inc. from /three years, four months and
nine days from the date of this order| through present, who had money
deducted from their pay for fees (including “training fees”) or for charge
backs related to the amount of product they sold, which individually or in
combination caused their pay to drop below minimum wage for any

workweek.

RE: Your right to join a lawsuit seeking to recover unpaid minimum wage

compensation, interest, and additional penalty damages.

1. PURPOSE OF THIS NOTICE

The purpose of this Notice is to inform you of your right to participate in a lawsuit, seeking
unpaid wages, from Dino Palmieri Salons, Inc. The lawsuit raises claims under the Fair Labor

Standards Act (“FLSA”) for unpaid wages.

2. DESCRIPTION OF THE ACTION

On June 27, 2019, an action was filed against Defendants Dino Palmieri Salons, Inc. and Dino
Palmieri in the Court of Common Pleas for Cuyahoga County, Ohio. The action is now pending
in the United States District Court for the Northern District of Ohio, as Case No.
1:19-cv-01501.The action was filed on behalf of the named Plaintiffs Dahianna Torres, Dena

Marinelli, Chelsea Amata, Katie Kauble and all other similarly-situated individuals.

Plaintiffs were previously employed by Defendants as stylists. The action alleges that Defendants

-10-

 
 

violated the FLSA by not properly paying its former and current stylists, or similarly situated
employees, proper minimum wage for all of the workweeks they worked. Plaintiffs allege that
they and all other similarly-situated individuals are entitled, under the FLSA, to recover from

Defendants: (a) unpaid minimum wages; (b) liquidated damages; and © attorneys’ fees and costs.
Defendants deny the charges and believe they have properly paid their employees.

The Court has signed an agreed conditional certification of this class. The Court has not finally
determined, however, whether Plaintiffs or Defendants are correct. Your right to participate in
the case has been determined, but there has not been any determination of anyone’s right to

actually recover wages.
3. YOUR RIGHT TO PARTICIPATE IN THIS ACTION

Plaintiffs seek unpaid wages not only for themselves but also for other persons with whom they
are similarly situated. Plaintiffs allege those individuals consist of:

All former and current stylists (including trainees and cosmetologists) employed by Dino
Palmieri Salons, Inc. from /three years, four months and nine days from the date of this order]
through present, who had money deducted from their pay for fees (including “training fees”) or
for charge backs related to the amount of product they sold, which individually or in combination

caused their pay to drop below minimum wage for any workweek.

If you fit this definition, you have the right to choose to become a plaintiff in this action.

4. HOW TO PARTICIPATE IN THIS ACTION

To join this collective action, you must sign and return the enclosed “Consent Form.” If

you choose to join this action, you must return the Consent Form by: (a) mailing it to

Plaintiffs’ counsel at 101 West Prospect Avenue, Suite 1400, Cleveland, Ohio 44115; (b)

-l1-

 
 

faxing the form to Plaintiffs’ counsel at 216.687.1841; or © scanning the form and emailing

it to Plaintiffs’ counsel at blee@reminger.com.

The signed Consent Form must be postmarked, faxed or emailed by /90 days from the date

the original notice is mailed], 2020.

If you wish to join this collective action, please return the Consent Form as soon as
possible because the time period for which you can seek payment for your unpaid minimum
wages will depend on when this form is filed with the Court. If you lose or misplace the enclosed
Consent Form, or if you have any questions about how to fill-out the Consent Form, you
may contact Plaintiffs’ counsel listed in paragraph 8 of this Notice. If you have any questions
about whether to join this collective action, you may contact Plaintiffs’ counsel (listed in

paragraph 8). Communications with Plaintiffs’ counsel are free and confidential.
5. NO RETALIATION PERMITTED

The law prohibits Defendants, or any of their agents or employees, from discharging you,
or in any manner, harassing, discriminating or retaliating against you if you decide to take

part in this action.
6. EFFECT OF JOINING THIS ACTION

If you choose to join this action, you will be bound by the judgment, whether it is favorable or
unfavorable. You will also be bound by, and will share in, any settlement that maybe reached on

behalf of the class.

3

The named Plaintiffs in this matter have entered into a contingency fee agreement with Plaintiffs
counsel, which means that if there is no recovery, there will be no attorneys’ fees or

costs chargeable to you. If there is a recovery of wages, liquidated damages, and/or attorneys’

-~12-

 
 

fees and costs, the contingency fee percentage will be _% [to be filled-in by Plaintiffs’ counsel]
of the total recovery. Costs expended by Plaintiffs’ counsel on your behalf will be deducted from
the remaining recovery. If Defendants agree to, or are ordered to pay, any amount of attorneys’
fees and costs that equals or exceeds the amount owed under the forgoing contingency
fee percentage, Plaintiffs’ will accept the amount to which Defendants agree or are ordered to pay
and will forego any additional fees under the contingency agreement. In such case, your total

recovery will not be reduced for attorneys fees and costs.

7. EFFECT OF NOT JOINING THIS ACTION

If you choose not to join this action, you will not be affected by any judgment or
settlement rendered in this case, whether favorable or unfavorable to the class. You will not be
entitled to share any amounts recovered by the class. You will be free to file your own lawsuit, or
to not file any lawsuit at all; however, the filing of this action does not stop the running of the
statute of limitations. If you chose not to join this action, the statute of limitations will continue

to run against your claims until you file your own lawsuit.

8. YOUR LEGAL REPRESENTATION IF YOU JOIN

If you participate in this action, you will be represented by the following attorneys from the law

firm REMINGER CoO., L.P.A.:

 

 

/s Marianne Barsoum Stockett s/ Patrick Kasson

Marianne Barsoum Stockett (0071567) Patrick Kasson (0055570)

Brian C. Lee (0081675) Reminger Co., LPA

Reminger Co., LPA 200 South Civic Center #800

101 West Prospect Ave., Suite 1400 Columbus, OH 43215

Cleveland, OH 44115 P: (614) 228-1311/ F: (614) 232-2412
P: (216) 687-1311/ F: (216) 687-1841 pkasson(@reminger.com
mstockett(@reminger.com Counsel for Plaintiffs
blee@reminger.com

Counsel for Plaintiffs

-13-

 
 

9. DEFENDANTS ARE REPRESENTED BY:

Barry Y. Freeman (#0062040)

BUCKINGHAM DOOLITTLE &BURROUGHS LLC
1375 E. 9thStreet, Suite 1700Cleveland, OH 44114
Telephone: (216) 736.4223

Facsimile: (216) 615.3023

bfreeman@bdblaw.com
Counsel for Defendants

10. FURTHER INFORMATION
Further information about this Notice or the action may be obtained from Plaintiffs’ counsel at

216.687.1311 or 614.228.1311. The call to Plaintiffs’ counsel is free and confidential.

The consent form proposed by the Defendants (ECF #18-9, at 13) is approved for
inclusion in the opt-in notices.

The notices shall be sent by mail and email to the last known addresses of each potential
class member within a week after Defendants have provided the Plaintiffs with the putative
members contact information. Plaintiffs will pay all costs associated with the mailing of the
notice. If any of the notices are returned as undeliverable, Plaintiffs shall have the right within
30 days of receiving notice of undeliverable addresses to perform other investigations to locate
more current information and upon discovery of new contact information may resend the class

notice, and copy Defendants’ counsel by email.

I. CONCLUSION
For the reasons stated above, the Court finds that Plaintiffs have met their burden of showing

that this case should be conditionally certified as a collective action, pursuant to Fed. R. Civ. P.

-14-

 
 

26(d) and 83(b), and 29 U.S.C. § 216(b). The Plaintiffs Motions for Conditional Class Certification
is, therefore, GRANTED, for the classes defined in this Memorandum Opinion and Order.
Discovery shall be permitted as provided in this order; and, the approved notices shall be sent to all

potential opt-in class members as directed. IT IS SO ORDERED.

   

    

            

Ph . £

DONALD C. NUGENT
United States District Judge

 

-15-

 
